DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-14, and the species G), Triple knockout of Golgi mannosidase genes, in the reply filed on March 26, 2021 is acknowledged.  
Applicant traverses the requirement for a species election on the ground(s) that the examiner has failed to provide reasons or examples to support the patentable distinctness of the species. 
This is not found persuasive because this application is filed under 35 U.S.C. 371 and the “unity of invention” standard applies, not the “independent and distinct” standard for non-provisional applications filed under 35 U.S.C. 111(a) (MPEP 1893.03(d)). For the reasons set forth in the prior Office action at p. 7, the species of A) to G) lack unity of invention because each of the species is considered to have a different technical feature and the species do not make a contribution over the prior art.
Applicant traverses the requirement for restriction on the ground(s) that the examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and has not met the burden necessary to support lack of unity. Applicant further argues the 
This is not found persuasive. As noted in the prior Office action at p. 5, the shared same or corresponding technical feature among the inventions of Groups I-IV is not a contribution over the prior art and thus is not a special technical feature. Regarding applicant’s argument asserting no search burden, it is noted that according to PCT Rule 13.2, the “unity of invention” standard applies and lack of a search burden is not a proper basis for a showing of unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 26, 2021.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 26, 2021.
Claims 1-8 and 11-14 are being examined on the merits. 

Priority


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 25, 2019 and April 21, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs have been considered by the examiner.  

Sequence Compliance
The specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on August 26, 2020, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), yet this application fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published 

Drawings
The drawings are objected to because view numbers must be preceded by the abbreviation "FIG." See 37 CFR 1.84(u)(1). The drawings filed on October 25, 2019 use “Figure”, which should be replaced with “FIG.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification/Informalities
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 11, line 7. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Interpretation
The claims are drawn to an animal cell strain capable of producing a glycoprotein having a high-mannose type sugar chain as a main N-linked sugar chain structure, wherein at least two genes of the Golgi mannosidase and endoplasmic reticulum mannosidase genes in the cell strain are destroyed or knocked out.
Regarding the phrase “high mannose type sugar chain”, the specification discloses that “[t]he high-mannose type sugar chain in the context of the invention refers to Glc1-Man9-GlcNAc2, Man9-GlcNAc2, Man8-GlcNAc2, Man7-GlcNAc2, Man6-GlcNAc2, and Man5-GlcNAc2, as well as the structures of these sugar chains 
The phrase “a glycoprotein having high-mannose type sugar chain as a main N-linked sugar chain structure” is interpreted in accordance with the specification as meaning that the high-mannose type sugar chain accounts for more than 50% of the total sugar chains of the glycoprotein (specification at p. 6, lines 35-39).
Regarding the phrases “Golgi mannosidase” and “endoplasmic reticulum mannosidase”, the specification discloses that “[g]enerally, there are three Golgi mannosidase I genes (MAN1A1, MAN1A2 and MAN1C1) and one endoplasmic reticulum mannosidase gene (MAN1B1) on the chromosome of mammalian cells” (p. 7, lines 13-14). 
Regarding the term “destroyed” in claim 1, the specification discloses that “’destroying a gene’ means that the expression of a gene is inhibited by deletion, substitution, insertion and addition etc. to part of the base sequence of the gene (i.e., introduction of a mutation). Wherein, ‘inhibition of a gene expression’ means that the amount of the expression of a potein normally encoded by a gene is reduced (i.e., the gene expression is partially inhibited), or a gene does not express a protein it normally encodes (i.e., the gene expression is completely inhibited), but "inhibition of a gene expression" is not limited to the case where the gene itself is not expressed, and may also include the case where a gene expresses itself but does not express a normal protein (p. 7, lines 1-8).
The term “homology” in claims 6 and 7 is interpreted as meaning “identity”. 


Claim Objections
Claims 1, 3, 6, 7, and 12 are objected to because of the following informalities:
Claim 1 is objected to in the recitation of “destroyed” and in the interest of improving claim form and using art-recognized terminology, it is suggested that the noted phrase be amended to recite, e.g., “inactivated”. 
Claim 3 is objected to in the recitation of “or an amphibian cell selected from the group consisting of Xenopus egg cells or an insect cell Sf9, Sf21 or Tn5” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “or a Xenopus egg cell or an insect cell selected from Sf9, Sf21 or Tn5”. 
Claims 6 and 7 are objected to in the recitation of “a protein having” in parts (b), (d), and (f) and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “a protein comprising an amino acid sequence having”. 
Claim 12 is objected to in the recitation of “knocked-out (with the deposit number CTCCC No: C2016193)” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “knocked-out and having the Chinese Tissue Culture Collections (CTCC) deposit number C2016193”. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (J. Biol. Chem. 293:5572-5584, February 2018; cited on Form PTO-892 mailed on January 26, 2021; hereafter “Jin”) as evidenced by UniProt Database Accession Number P33908 (March 2016, 4 pages; cited on Form PTO-892; hereafter “UniProt”). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.
Regarding claims 1, 3-6, 8, and 11, Jin discloses a HEK29 cell comprising a triple knockout of the Golgi mannosidase genes MAN1A1, MAN1A2, and MAN1B1, noting that the triple knockout HEK29 cell expressed recombinant proteins with high mannose-type N-glycan structures (p. 5572, Abstract). 
Regarding claim 2, Jin discloses an analysis of the glycan structures produced by the triple knockout HEK29 cell, noting that the major peaks represented Man9GlcNAc2 and Man8GlcNAc2 (p. 5576, column 2).  
Further regarding claim 6, since claim 6 does not limit the “destroying” or “knockout” to an endoplasmic reticulum mannosidase gene, the alternative of Golgi mannosidase gene is still encompassed by claim 6.
i.e., human embryonic kidney) cell (p. 5572, Abstract), Jin does not disclose the protein encoded by the HEK293 MAN1A1 gene comprises an amino acid sequence having more than 20% homology to the amino acid sequence encoded by the DNA sequence of SEQ ID NO: 44. However, evidentiary reference UniProt is cited as providing evidence that the protein encoded by the HEK293 MAN1A1 gene comprises an amino acid sequence having more than 20% homology to the amino acid sequence encoded by the DNA sequence of SEQ ID NO: 44 (see Appendix A sequence alignment).  
Regarding claim 12, the triple knockout HEK29 cell of Jin appears to be identical to the cell strain A1/A2/B1-triple-KO with the genes MAN1A1/A2/B1 triple knocked-out. 
Regarding claims 13 and 14, Jin discloses Regarding claims 13 and 14, Jin discloses expression of alpha-galactosidase and lysosomal acid lipase using the triple knockout HEK29 cell (p. 5578, column 1). 
Further regarding claim 14, Jin does not disclose the alpha-galactosidase and lysosomal acid lipase are “human”. However, given that Jin discloses the triple knockout HEK29 cell is suitable for producing alpha-galactosidase and lysosomal acid lipase, the triple knockout HEK29 cell of Jin is considered to be “capable of” producing human alpha-galactosidase or human lysosomal lipase.
Therefore, Jin anticipates claims 1-8 and 11-14 as written.

Claim(s) 1-8, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Daniel (U.S. 7,138,262 B1; cited on the IDS filed on October 25, 2019; hereafter “Daniel”) as evidenced by GenBank Database Accession Hepatol. Commun. 1:230-247, April 19, 2017; cited on Form PTO-892; hereafter “Tu”). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.
Regarding claims 1, 5, and 6, the reference of Daniel discloses a method of producing a preparation of high mannose glucocerebrosidase (hmGCB) (column 2, lines 4-12). Daniel discloses the cell has a knockout for at least one Golgi processing mannosidase (column 3, lines 4-6), including a combination of Golgi mannosidases IA, IB, and IC (column 3, lines 17-23; column 24, line 41 to column 25, line 38). Daniel discloses the cell is a mammalian cell (column 5, line 2; column 11, line 60). 
Regarding claim 2, Daniel discloses processing of N-linked oligosaccharides involves sequential action of a number of enzymes, including the Golgi mannosidases IA, IB, and IC, which trim mannose residues from Man9GlcNAc2 (column 19, lines 10-15; column 21, lines 50-53; Figure 1). One of ordinary skill in the art would have recognized that knockout of genes encoding Golgi mannosidases IA, IB, and IC would inhibit trimming of mannose residues from Man9GlcNAc2.
Regarding claims 3 and 4, Daniel discloses the cell is a CHO cell line (column 5, lines 29-31).
Further regarding claim 6, since claim 6 does not limit the “destroying” or “knockout” to an endoplasmic reticulum mannosidase gene, the alternative of Golgi mannosidase gene is still encompassed by claim 6. 
Regarding claim 7, although Daniel discloses the cell is a CHO cell line (column 5, lines 29-31), Daniel does not disclose the CHO Golgi mannosidase IB comprises an 
Regarding claims 8 and 11, Daniel does not disclose MAN1A1, MAN1A2, and MAN1C1. However, the evidentiary reference Tu is cited as providing evidence that Golgi mannosidase IA is otherwise known in the prior art as MAN1A1, Golgi mannosidase IB is otherwise known in the prior art as MAN1A2, and Golgi mannosidase IC is otherwise known in the prior art as MAN1C1 (see Tu at p. 230, bottom, specifically the abbreviations for MAN1A1, MAN1A2, and MAN1C1). 
Regarding claim 13, Daniel discloses glucocerebrosidase is a lysosomal enzyme (column 1, lines 8-9). 
Regarding claim 14, Daniel does not disclose the mammalian cell is capable of producing human alpha-galactosidase or human lysosomal lipase. However, given that Daniel discloses the cell is generally applicable to producing a lysosomal storage enzyme (column 1, lines 45-48), the cell of Daniel is considered to be “capable of” producing human alpha-galactosidase or human lysosomal lipase.
Therefore, Daniel anticipates claims 1-8, 11, 13, and 14 as written.

Claim(s) 1-8, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bennett et al. (WO 2017/194699 A1; cited on Form PTO-892; hereafter y Daniel (supra) and UniProt (supra). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.
Regarding claims 1, 5, 6, 8, 11, and 13, the reference of Bennett discloses a mammalian cell comprising a combinatorial knockout of genes including the oligomannosidase trimming glycogenes MAN1A1, MAN1A2, MAN1B1, and MAN1C1 (p. 14, first full paragraph). Bennett discloses the mammalian cell encodes an exogenous protein of interest (p. 18, lines 10-12) and discloses the exogenous protein of interest is a lysosomal enzyme that has obtained increased high mannose structures (p. 65, lines 21-22).
Regarding claim 2, Bennett does not disclose the high-mannose type sugar chain is at least one selected from the group consisting of Glc1-Man9-GlcNAc2, Man9-GlcNAc2, Man8-GlcNAc2, Man7-GlcNAc2, Man6-GlcNAc2 and Man5-GlcNAc2. However, the evidentiary reference of Daniel is cited as providing evidence that Golgi mannosidases encoded by MAN1A1, MAN1A2, and MAN1C1 (i.e., Golgi mannosidase IA, Golgi mannosidase IB, and Golgi mannosidase IC, respectively) genes trim mannose residues from Man9GlcNAc2 (column 19, lines 10-15; column 21, lines 50-53; Figure 1) and thus, knockout of Golgi mannosidases encoded by MAN1A1, MAN1A2, and MAN1C1 genes in the mammalian cell of Bennett would have the effect of inhibiting trimming of mannose residues from Man9GlcNAc2 from the exogenous protein of interest.
Regarding claims 3 and 4, Bennett discloses the mammalian cell is a HEK293 cell (p. 18, line 9).

Regarding claim 7, although Bennett discloses the cell is a HEK293 (i.e., human embryonic kidney) cell (p. 18, line 9), Bennett does not disclose the protein encoded by the HEK293 MAN1A1 gene comprises an amino acid sequence having more than 20% homology to the amino acid sequence encoded by the DNA sequence of SEQ ID NO: 44. However, evidentiary reference UniProt is cited as providing evidence that the protein encoded by the HEK293 MAN1A1 gene comprises an amino acid sequence having more than 20% homology to the amino acid sequence encoded by the DNA sequence of SEQ ID NO: 44 (see Appendix A sequence alignment).  
Regarding claim 14, Bennett discloses the lysosomal enzyme includes human alpha-galactosidase (p. 38, lines 9-12; p. 114, lines 29-31).
Therefore, Bennett anticipates claims 1-8, 11, 13, and 14 as written.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described 
This rejection is raised in the interest of compact prosecution in the event that the applicant antedates the reference of Jin (supra) by submission of a certified translation of the foreign priority application. 
Claim 12 is drawn to the animal cell strain according to claim 11, wherein the cell strain is the cell strain A1/A2/B1-triple-KO with the genes MAN1A1/A2/B1 triple knocked-out (with the deposit number CTCCC No: C2016193).
	Since the animal cell strain is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  The genetically modified sequences of the claimed animal cell strain are not fully disclosed, nor have all the sequences required for their construction been shown to be publicly known and freely available. Accordingly, it is deemed that a deposit of the animal cell strain should have been made in accordance with 37 CFR 1.801-1.809. The enablement requirements of 35 U.S.C. 112(a) may be satisfied by a deposit of the animal cell strain.  
	If a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	1. during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	2. all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	4. the deposit will be replaced if it should ever become inviable.

Conclusion
Status of the claims:
Claims 1-20 are pending.
Claims 9, 10, and 15-20 are withdrawn from consideration. 
Claims 1-8 and 11-14 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A


Score			Expect	Method				Identities	Positives	Gaps
1337 bits(3460)	0.0	Compositional matrix adjust.	653/653(100%)	653/653(100%)	0/653(0%)

Query  1    MPVGGLLPLFSSPAGGVLGGGLGGGGGRKGSGPAALRLTEKFVLLLVFSAFITLCFGAIF  60
            MPVGGLLPLFSSPAGGVLGGGLGGGGGRKGSGPAALRLTEKFVLLLVFSAFITLCFGAIF
Sbjct  1    MPVGGLLPLFSSPAGGVLGGGLGGGGGRKGSGPAALRLTEKFVLLLVFSAFITLCFGAIF  60

Query  61   FLPDSSKLLSGVLFHSSPALQPAADHKPGPGARAEDAAEGRARRREEGAPGDPEAALEDN  120
            FLPDSSKLLSGVLFHSSPALQPAADHKPGPGARAEDAAEGRARRREEGAPGDPEAALEDN
Sbjct  61   FLPDSSKLLSGVLFHSSPALQPAADHKPGPGARAEDAAEGRARRREEGAPGDPEAALEDN  120

Query  121  LARIRENHERALREAKETLQKLPEEIQRDILLEKKKVAQDQLRDKAPFRGLPPVDFVPPI  180
            LARIRENHERALREAKETLQKLPEEIQRDILLEKKKVAQDQLRDKAPFRGLPPVDFVPPI
Sbjct  121  LARIRENHERALREAKETLQKLPEEIQRDILLEKKKVAQDQLRDKAPFRGLPPVDFVPPI  180

Query  181  GVESREPADAAIREKRAKIKEMMKHAWNNYKGYAWGLNELKPISKGGHSSSLFGNIKGAT  240
            GVESREPADAAIREKRAKIKEMMKHAWNNYKGYAWGLNELKPISKGGHSSSLFGNIKGAT
Sbjct  181  GVESREPADAAIREKRAKIKEMMKHAWNNYKGYAWGLNELKPISKGGHSSSLFGNIKGAT  240

Query  241  IVDALDTLFIMEMKHEFEEAKSWVEENLDFNVNAEISVFEVNIRFVGGLLSAYYLSGEEI  300
            IVDALDTLFIMEMKHEFEEAKSWVEENLDFNVNAEISVFEVNIRFVGGLLSAYYLSGEEI
Sbjct  241  IVDALDTLFIMEMKHEFEEAKSWVEENLDFNVNAEISVFEVNIRFVGGLLSAYYLSGEEI  300

Query  301  FRKKAVELGVKLLPAFHTPSGIPWALLNMKSGIGRNWPWASGGSSILAEFGTLHLEFMHL  360
            FRKKAVELGVKLLPAFHTPSGIPWALLNMKSGIGRNWPWASGGSSILAEFGTLHLEFMHL
Sbjct  301  FRKKAVELGVKLLPAFHTPSGIPWALLNMKSGIGRNWPWASGGSSILAEFGTLHLEFMHL  360

Query  361  SHLSGNPIFAEKVMNIRTVLNKLEKPQGLYPNYLNPSSGQWGQHHVSVGGLGDSFYEYLL  420
            SHLSGNPIFAEKVMNIRTVLNKLEKPQGLYPNYLNPSSGQWGQHHVSVGGLGDSFYEYLL
Sbjct  361  SHLSGNPIFAEKVMNIRTVLNKLEKPQGLYPNYLNPSSGQWGQHHVSVGGLGDSFYEYLL  420

Query  421  KAWLMSDKTDLEAKKMYFDAVQAIETHLIRKSSSGLTYIAEWKGGLLEHKMGHLTCFAGG  480
            KAWLMSDKTDLEAKKMYFDAVQAIETHLIRKSSSGLTYIAEWKGGLLEHKMGHLTCFAGG
Sbjct  421  KAWLMSDKTDLEAKKMYFDAVQAIETHLIRKSSSGLTYIAEWKGGLLEHKMGHLTCFAGG  480

Query  481  MFALGADAAPEGMAQHYLELGAEIARTCHESYNRTFMKLGPEAFRFDGGVEAIA TRQNEK  540
            MFALGADAAPEGMAQHYLELGAEIARTCHESYNRTFMKLGPEAFRFDGGVEAIA TRQNEK
Sbjct  481  MFALGADAAPEGMAQHYLELGAEIARTCHESYNRTFMKLGPEAFRFDGGVEAIA TRQNEK  540

Query  541  YYILRPEVMETYMYMWRLTHDPKYRKWAWEAVEALENHCRVNGGYSGLRDVYLLHESYDD  600
            YYILRPEVMETYMYMWRLTHDPKYRKWAWEAVEALENHCRVNGGYSGLRDVYLLHESYDD
Sbjct  541  YYILRPEVMETYMYMWRLTHDPKYRKWAWEAVEALENHCRVNGGYSGLRDVYLLHESYDD  600

Query  601  VQQSFFLAETLKYLYLIFSDDDLLPLEHWIFNSEAHLLPILPKDKKEVEIREE  653
            VQQSFFLAETLKYLYLIFSDDDLLPLEHWIFNSEAHLLPILPKDKKEVEIREE
Sbjct  601  VQQSFFLAETLKYLYLIFSDDDLLPLEHWIFNSEAHLLPILPKDKKEVEIREE  653


APPENDIX B

Score		Expect	Method				Identities	Positives	Gaps
797 bits(2059)	0.0	Compositional matrix adjust.	392/615(64%)	479/615(77%)	23/615(3%)

Query  29   ATLRLSEKFILLLILSAFITLCFGAFFFLPDSSKHKRFDLGLEDVLIPHVDAGKGAKN--  86
            A LRL+EKF+LLL+ SAFITLCFGA FFLPDSSK       L  VL     A + A +  
Sbjct  34   AALRLTEKFVLLLVFSAFITLCFGAIFFLPDSSKL------LSGVLFHSSPALQPAADHK  87

Query  87   --PGVFLIHGPDEHRHREEE----------ERLRNKIRADHEKALEEAKEKLSKSREEIR  134
              PG       +    R EE          E    +IR +HE+AL EAKE L K  EEI+
Sbjct  88   PGPGARAEDAAEGRARRREEGAPGDPEAALEDNLARIRENHERALREAKETLQKLPEEIQ  147

Query  135  AEIQTEKNKVAQAMKIKET--RVLPPVPVPQRVGVSGGDPEDNEIRKKREKIKEMMKHAW  192
             +I  EK KVAQ     +   R LPPV     +GV   +P D  IR+KR KIKEMMKHAW
Sbjct  148  RDILLEKKKVAQDQLRDKAPFRGLPPVDFVPPIGVESREPADAAIREKRAKIKEMMKHAW  207

Query  193  DNYRTYGWGHNELRPIARKGHSTNIFGSSQMGATIVDALDTLYIMGLHDEFMDGQRWIED  252
            +NY+ Y WG NEL+PI++ GHS+++FG+ + GATIVDALDTL+IM +  EF + + W+E+
Sbjct  208  NNYKGYAWGLNELKPISKGGHSSSLFGNIK-GATIVDALDTLFIMEMKHEFEEAKSWVEE  266

Query  253  NLDFSVNSEVSVFEVNIRFIGGLLAAYYLSGEEIFKTKAVQLAEKLLPAFNTPTGIPWAM  312
            NLDF+VN+E+SVFEVNIRF+GGLL+AYYLSGEEIF+ KAV+L  KLLPAF+TP+GIPWA+
Sbjct  267  NLDFNVNAEISVFEVNIRFVGGLLSAYYLSGEEIFRKKAVELGVKLLPAFHTPSGIPWAL  326

Query  313  VNLKSGVGRNWGWASAGSSILAEFGTLHMEFVHLSYLTGDLIYYKKVMHIRKLLQKMERP  372
            +N+KSG+GRNW WAS GSSILAEFGTLH+EF+HLS+L+G+ I+ +KVM+IR +L K+E+P
Sbjct  327  LNMKSGIGRNWPWASGGSSILAEFGTLHLEFMHLSHLSGNPIFAEKVMNIRTVLNKLEKP  386

Query  373  NGLYPNYLNPRTGRWGQYHTSVGGLGDSFYEYLLKAWLMSDKTDHEARRMYDDAVEAIEK  432
             GLYPNYLNP +G+WGQ+H SVGGLGDSFYEYLLKAWLMSDKTD EA++MY DAV+AIE 
Sbjct  387  QGLYPNYLNPSSGQWGQHHVSVGGLGDSFYEYLLKAWLMSDKTDLEAKKMYFDAVQAIET  446

Query  433  HLIKKSRGGLVFIGEWKNGHLERKMGHLACFAGGMFALGADGSRKDKAGHYLELGAEIAR  492
            HLI+KS  GL +I EWK G LE KMGHL CFAGGMFALGAD + +  A HYLELGAEIAR
Sbjct  447  HLIRKSSSGLTYIAEWKGGLLEHKMGHLTCFAGGMFALGADAAPEGMAQHYLELGAEIAR  506

Query  493  TCHESYDRTALKLGPESFKFDGAVEAVAVRQAEKYYILRPEVIETYWYLWRFTHDPRYRQ  552
            TCHESY+RT +KLGPE+F+FDG VEA+A RQ EKYYILRPEV+ETY Y+WR THDP+YR+
Sbjct  507  TCHESYNRTFMKLGPEAFRFDGGVEAIA TRQNEKYYILRPEVMETYMYMWRLTHDPKYRK  566

Query  553  WGWEAALAIEKYCRVSGGFSGVKDVYSLTPTHDDVQQSFFLAETLKYLYLLFSGDDLLPL  612
            W WEA  A+E +CRV+GG+SG++DVY L  ++DDVQQSFFLAETLKYLYL+FS DDLLPL
Sbjct  567  WAWEAVEALENHCRVNGGYSGLRDVYLLHESYDDVQQSFFLAETLKYLYLIFSDDDLLPL  626

Query  613  DHWVFNTEAHPLPVL  627
            +HW+FN+EAH LP+L
Sbjct  627  EHWIFNSEAHLLPIL  641